Citation Nr: 0103121	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-28 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for anxiety disorder.  

Entitlement to service connection for neurodermatitis, 
claimed as a result of exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1953.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in February 1984 that denied service connection for 
neurodermatitis and a January 1996 rating decision that 
denied service connection for a generalized anxiety disorder 
and post-traumatic stress disorder.  

In September 1997, a hearing was held at the RO before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The Board notes that three other issues were previously on 
appeal, including those relating to service connection for 
post-traumatic stress disorder (PTSD), hearing loss, and 
tinnitus.  Subsequent to the Board's May 1998 Remand, 
however, the RO granted service connection for those 
disabilities.  Therefore, appeals as to those issues are no 
longer before the Board for appellate consideration.  

The issue concerning service connection for generalized 
anxiety disorder will be addressed in the Remand that follows 
this decision.


FINDING OF FACT

The medical evidence shows that the veteran's neurodermatitis 
began many years after service and is not attributable to any 
injury or disease is service, including exposure to ionizing 
radiation.  


CONCLUSION OF LAW

Neurodermatitis was not incurred in or aggravated by service, 
nor can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307. 3.309, 3.311 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records, including Reserve records dated 
in 1958, are completely negative for any complaints or 
abnormal clinical findings regarding any skin disorder.  

A VA examination report dated in June 1983 notes findings of 
dermatitis over the veteran's scrotum and the medial aspect 
of his upper extremities and thighs.  A private physician 
wrote in July 1983 that he had seen the veteran that month 
for an itchy dermatitis on the anterior scrotum which he had 
had off and on for 15 years.  The physician indicated that he 
had treated the veteran for neurodermatitis on the trunk in 
1978.  Examination in 1983 revealed a lichenified 
erythematous dermatitis that the examiner diagnosed as 
chronic neurodermatitis whose cause was unknown.  

A rating decision in February 1984 denied service connection 
for neurodermatitis.  Although a supplemental statement of 
the case concerning another issue in February 1984 mentioned 
the denial of service connection for neurodermatitis, the 
veteran was not afforded his appellate rights regarding that 
decision.  

In August 1995, the veteran advised the RO that he wanted to 
reopen his claim for service connection for a skin condition 
due to radiation exposure and for a nervous condition.  

Private medical records received in August 1995 show that, in 
February 1969, the veteran had a nervous itch, of about 1 
year's duration, on his chest and legs and around his 
scrotum; there was no significant eruption.  Itching and 
eruption of the scrotum were reported in March 1969.  The 
examiner noted several vesicles on the veteran's penis and 
foreskin in October 1973 that were felt to be due to an 
infection.  A notation in December 1979 indicates that he had 
been bothered by nervousness for several years and that he 
had been treated for about 10 years for neurodermatitis.  The 
examiner noted a rash under the veteran's arms and in his 
groin area that was consistent with neurodermatitis.  
Finally, the examiner indicated that it was "entirely 
possible that he may have had significant radiation in 1953 
to cause his problems in the future."  

In a September 1995 communication, the veteran wrote that, in 
1953, after he had witnessed a nuclear explosion, he had 
described his problem with neurodermatitis, which he had had 
for 10 years, to the Defense Nuclear Agency.  He did not 
submit any records of communication with that agency.  

The veteran has also submitted the report of an October 1995 
evaluation by a private psychiatrist.  The examiner stated 
that the veteran was diagnosed as having neurodermatitis in 
June 1983 and cited the referring physician's treatment notes 
as indicating that his possible exposure to nuclear fallout 
may have been a factor in his later development of 
neurodermatitis.  The 1995 examiner listed several diagnoses, 
including delayed PTSD, a generalized anxiety disorder, and 
neurodermatitis, and stated that he considered all those 
diagnoses "to have been associated with, if not arising 
solely from, his military service in the Korean Conflict in 
1952, as well as the atomic bomb fall-out exposure in 1953."  

A personal hearing was conducted before a hearing officer at 
the RO in October 1996.  The veteran testified about having 
participated in atomic testing in 1953 and about the 
manifestations of his current neurodermatitis.  

A personal hearing was conducted at the RO in September 1997 
before the undersigned Member of the Board.  The veteran 
testified that he had first seen a doctor for his skin 
condition in the late sixties or seventies and that his 
symptoms had been continuous since that time.  

VA outpatient records dated from 1995 to 1998 reflect 
periodic evaluation and treatment for chronic anxiety and a 
rash in his groin.  No examiner reported any etiology for his 
symptoms or rash.  

The Board Remanded the case in July 1998, inter alia, for the 
RO to conduct required development of the record regarding 
the issue relating to radiation exposure.  

Subsequently, information was received from the Defense 
Threat Reduction Agency (DTRA) (which had incorporated the 
former Defense Nuclear Agency) confirming that the veteran 
participated in Shot BADGER of Operation UPSHOT-KNOTHOLE in 
April 1953.  The DTRA reported that the veteran would have 
received a probable dose of 4.7 rem gamma (upper bound of 7.0 
rem gamma) and that, due to his distance from ground zero, 
the veteran had virtually no potential for exposure to 
neutron radiation.  A supplemental report in March 1999 
states that a skin dose reconstruction for the veteran 
indicated that the most probable doses to his arms and face 
were 8.7 rem and 39 rem, respectively.  

Based primarily on the DTRA's report, VA's Chief Public 
Health and Environmental Hazards Officer provided an opinion 
in March 1999.  The physician cited medical reports that 
stated that "radiation dermatitis typically follows high 
dose exposures (e.g., hundreds or thousands of rads) and that 
localized neurodermatitis appeared to result from repeated 
scratching.  The physician, citing the dose assessment and 
scientific medical literature, concluded that it was unlikely 
that the veteran's dermatitis could be attributed to exposure 
to ionizing radiation in service.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds, however, that, in light of the assistance 
that has already been provided to the veteran in this case, 
following two personal hearings, a Board Remand, and 
evidentiary development regarding the veteran's radiation 
exposure, there is no indication that any other relevant 
records are available that would help substantiate the 
veteran's claim-and he has pointed to none.  The veteran and 
his representative have clearly previously been advised as to 
the type of evidence that might help substantiate his claim.  
Further, because several medical opinions have already been 
obtained concerning this issue, the Board finds that a Remand 
to obtain an additional examination and/or medical opinion is 
not necessary to make a decision regarding the veteran's 
claim.  The provisions of the VCAA in this regard have been 
satisfied.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or § 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  When dose estimates provided are reported as a range 
of doses to which a veteran may have been exposed, exposure 
at the highest level of the dose range reported will be 
presumed.  For purposes of this section the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; 
(v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary 
bladder cancer; (xiv) salivary gland cancer; (xv) multiple 
myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-
malignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and 
central nervous system; (xxi) cancer of the rectum; and 
(xxii) lymphomas other than Hodgkin's disease.  For the 
purposes of this section: (i) bone cancer must become 
manifest within 30 years after exposure; (ii) leukemia may 
become manifest at any time after exposure; (iii) posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure; and (iv) other diseases specified must become 
manifest 5 years or more after exposure.  38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Initially, the Board notes that neurodermatitis is not listed 
at 38 C.F.R. § 3.309 as a disease for which service 
connection may be presumed, either as a chronic disease or as 
a result of exposure to ionizing radiation.  Neither is 
neurodermatitis a radiogenic disease, as defined in § 3.311.  
Thus, none of the presumptions or procedures set forth in 
those sections (or in § 3.307) are applicable in this case.  

Nevertheless, the record does contain some medical evidence 
that links the veteran's current neurodermatitis with his 
participation in atmospheric nuclear testing that was 
conducted in 1953.  Accordingly, the RO afforded the veteran 
the various procedural steps set forth in § 3.311 for 
obtaining a dose assessment of his radiation exposure and, 
considering certain factors specified in § 3.311(e), a 
medical opinion as to whether it is at least as likely as not 
that the veteran's skin disorder resulted from exposure to 
radiation in service, as he has claimed.  

The record documents the veteran's participation in 
atmospheric nuclear testing in Operation UPSHOT-KNOTHOLE in 
1953.  It also contains medical evidence and the veteran's 
hearing testimony to the effect that he has been treated 
since 1969 for neurodermatitis, as well as the veteran's 
contention that the disorder is due to his radiation exposure 
during service.  

The evidence that is favorable to the veteran's claim for 
service connection for neurodermatitis consists of the report 
of a private outpatient visit in December 1979, wherein the 
examiner indicated that it was "entirely possible" that the 
veteran had "significant radiation in 1953 to cause his 
problems in the future," and a letter from a private 
psychiatrist in October 1995 which states that he considered 
several of the veteran's disorders, including 
neurodermatitis, to have been associated with his military 
service in Korea, as well as his atomic bomb fall-out 
exposure in 1953.  

Against the veteran's claim is the March 1999 opinion by VA's 
Chief Public Health and Environmental Hazards Officer, who 
concluded that it was unlikely that the veteran's dermatitis 
could be attributed to ionizing radiation exposure.  

The Board assigns more probative weight to the March 1999 
opinion, because that physician based her opinion on a number 
of factors.  Most important among the factors were an actual 
assessment of the dose of radiation to which the veteran was 
actually exposed and two pertinent references to the medical 
literature concerning the amount of exposure required to 
produce radiation dermatitis.  That opinion, therefore, was 
based on more complete and more objective information than 
either of the two opinions expressed by private physicians.  

Moreover, the 1979 opinion refers only to a possibility that 
the veteran sustained significant radiation exposure to cause 
his neurodermatitis, giving that opinion much lesser value.  
See, generally, Timberlake v. Gober, 14 Vet. App. 122, 130-31 
(2000), citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), regarding the significantly reduced value of medical 
opinions noting merely the possibility of a relationship 
between an injury and current disability.  Further, the 
possibility that the veteran sustained significant radiation 
exposure was specifically rejected by the March 1999 opinion 
upon consideration of an objective assessment of the amount 
of radiation exposure the veteran actually received.  The 
DTRA's dose assessment and the medical literature referred to 
in the 1999 opinion specifically indicate that the veteran 
did not incur sufficient exposure to cause the skin 
condition.  Further, the October 1995 opinion of a private 
physician was clearly based almost entirely on his acceptance 
of the veteran's report of his radiation exposure, rather 
than on any objective assessment of that exposure.  Also, 
that physician was a psychiatrist, not a specialist in skin 
disorders or radiation-related diseases, calling into 
question his qualifications to render such an opinion.  In 
addition, that examiner obviously adopted the position of 
advocate for the veteran, presenting a non-objective, clearly 
biased opinion regarding the etiology of his neurodermatitis 
that was not supported by evidence of sufficient radiation 
exposure or by reference to any supportive medical 
literature, lending significantly less credibility to that 
opinion on that basis as well.  

Moreover, the veteran's own statements, even in the form of 
sworn hearing testimony, regarding the degree of his exposure 
to ionizing radiation in 1953 and the relationship between 
that exposure and his neurodermatitis do not constitute 
competent evidence, because he is not shown to have any 
pertinent training or experience to qualify him to render 
opinions in that regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, considering all of the evidence in 
this case, including the various medical statements and 
reports and the veteran's hearing testimony, the Board finds 
that the preponderance of the evidence is against his claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  

Therefore, the Board concludes that the evidence does not 
establish that the veteran's neurodermatitis resulted 
directly from his exposure to ionizing radiation during 
service, nor may such a relationship be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309, 3.311.  


ORDER

Service connection for neurodermatitis as a result of 
exposure to ionizing radiation is denied.  


REMAND

In 1995, the veteran filed a claim for service connection for 
a nervous condition due to his military experiences.  In 
light of the veteran's contentions concerning those 
experiences and the diagnosis of generalized anxiety disorder 
assigned and comments expressed by VA psychiatrists, the RO 
adjudicated the veteran's entitlement to service connection 
for generalized anxiety disorder and also PTSD on the basis 
of direct service incurrence, initially denying both claims.  
By a rating decision in July 2000, the RO granted service 
connection for PTSD, but continued to deny service connection 
for generalized anxiety disorder.  

The case was returned to the Board in December 2000 for 
further appellate consideration.  At that time, the file was 
reviewed by the veteran's accredited representative, who 
presented additional argument regarding the veteran's claims.  
The representative characterized the appealed issues as 
service connection for anxiety disorder as secondary to 
service-connected PTSD and service connection for 
neurodermatitis as a result of exposure to ionizing 
radiation.  The representative then specifically indicated 
that the Board should consider "in relationship to the 
anxiety disorder as secondary to his PTSD, in concert with 
the provisions of 38 C.F.R. § 3.310."  The representative 
also called the Board's attention to the holding of the 
United States Court of Appeals for Veterans Claims in Allen 
v. Brown, 7 Vet. App. 439 (1995), concerning service 
connection for additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability, indicating that the veteran's 
claim should be adjudicated on that basis, as well.  

The veteran's representative has clearly raised additional 
issues that have not been adjudicated by the RO.  Moreover, 
those issues are inextricably intertwined with the issue 
relating to appealed issue concerning service connection for 
generalized anxiety disorder.  Because the underlying facts 
of the various claims concerning generalized anxiety disorder 
are so intimately connected, in the interests of judicial 
economy and avoidance of piecemeal litigation, they should be 
appealed and considered together.  Smith v. Gober, No. 99-
7044 (Fed. Cir. Jan. 18, 2001).  Accordingly, the Board 
cannot take final action regarding the issue currently on 
appeal prior to the RO's consideration of the newly raised 
issues.  

Therefore, this case as to this issue is again REMANDED for 
the following actions:  

1.  After obtaining any needed signed 
releases from the veteran, the RO should 
request copies of up-to-date records of 
any examination or treatment, VA or non-
VA, that he has received for a 
psychiatric disorder.  All records so 
received should be associated with the 
claims file.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-
87, 00-92, and 01-02, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should then schedule the 
veteran for an examination by a 
psychiatrist.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiners 
report should set forth in detail all 
current psychiatric symptoms, clinical 
findings, and diagnoses.  

a.  If the examiner determines 
that a diagnosis of generalized 
anxiety disorder is warranted, 
an opinion should be provided 
as to whether it is at least as 
likely as not that that 
disorder resulted from the 
veteran's service-connected 
PTSD.  

b.  If not, the examiner should 
provide an opinion as to 
whether it is at least as 
likely as not that the 
veteran's service-connected 
PTSD caused his generalized 
anxiety disorder to increase in 
disability.  

c.  If so, the examiner, should 
indicate the level of 
impairment (as shown by 
symptoms and clinical findings) 
of the generalized anxiety 
disorder before the increase 
caused by the service-connected 
PTSD and currently.  

All opinions should be supported by 
reference to pertinent evidence in the 
record.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
service connection for generalized 
anxiety disorder, including as secondary 
to his service-connected PTSD and also on 
the basis of aggravation by his service-
connected PTSD, pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995).  If action 
taken is adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case regarding those issues and should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

